         $2  *$6
          $2    5HY  -XGJPHQWLQD&LYLO&DVH
                  *$65HY



                                       8QLWHG6WDWHV'LVWULFW&RXUW
                                                 Southern District of Georgia
                  :,//,$0 $ $&5((

                  3ODLQWLII
                                                                                    -8'*0(17,1$&,9,/&$6(


                                            9                                    &$6(180%(5        FY

                  -26(3+ +87&+,1621 HW DO

                  'HIHQGDQWV




                     -XU\ 9HUGLFW 7KLV DFWLRQ FDPH EHIRUH WKH &RXUW IRU D WULDO E\ MXU\ 7KH LVVXHV KDYH EHHQ WULHG DQG WKH MXU\
                     KDV UHQGHUHG LWV YHUGLFW

                     'HFLVLRQ E\ &RXUW7KLV DFWLRQ FDPH EHIRUH WKH &RXUW 7KH LVVXHV KDYH EHHQ FRQVLGHUHG DQG D GHFLVLRQ KDV EHHQ
            ✔
                     UHQGHUHG

                      ,7 ,6 25'(5(' $1' $'-8'*('
                      WKDW LQ DFFRUGDQFH ZLWK WKH &RXUW V 2UGHU GDWHG 6HSWHPEHU   DGRSWLQJ WKH 0DJLVWUDWH

                      -XGJH V 5HSRUW DQG 5HFRPPHQGDWLRQ MXGJPHQW LV HQWHUHG JUDQWLQJ 'HIHQGDQWV 0RWLRQ WR 'LVPLVV

                      7KH &RXUW ',60,66(6 ZLWKRXW SUHMXGLFH 3ODLQWLII¶V &RPSODLQW DQG '(1,(6 3ODLQWLII OHDYH WR

                      DSSHDO LQ IRUPD SDXSHULV




            $SSURYHG E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBB
                                      BBBBBBBBBBBBBBBBBB
                                      BB




            6HSWHPEHU                                                    6FRWW / 3RII
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
*$6 5HY 
